Title: To Thomas Jefferson from Richard Henry Lee, 23 June 1778
From: Lee, Richard Henry
To: Jefferson, Thomas



My dear Sir
York the 23d. June 1778

The inclosed Gazette will shew you the progress, and perhaps the end for some time, of our negotiation with the British Commissioners. They, with their whole Army have abandoned Philadelphia, and our Troops are in possession of that City. The enemy are pushing thro Jersey for South Amboy, and in their front is Gen. Maxwell with a brigade of Continentals and the Jersey Militia. They have impeded the enemies progress by breaking up the roads and bridges; and we have just been told that Maxwell has attacked and gained an advantage over part of their army. Gen. Washington with 13,000 men is in hot pursuit of the enemy. He was about crossing Delaware the day before yesterday. If our Army can come up with them before they embark, we may have a second edition of Burgoyne. Governor Johnsone tries every art to gain admission among us. He abuses his Masters, flatters America, and is willing to yield us every thing if we will be perfidious to our Ally and again submit to the domination of his King and Parliament. This Man possesses in abundance Scottish cunning and Scottish impudence. But it is too late in the day. The Sunshine of liberty and independence prevails over the dark arts of Tyranny and its Tools.

We hope in 6 or 8 days to ratify the Confederation (all but two or 3 small States, at the head of which is Maryland and all of whom I have no doubt will soon fall in) with amendments—after which Congress will adjourn to Philadelphia. I am dear Sir affectionately yours,

Richard Henry Lee

